DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 12/08/2021 has been entered into this application. 
Response to Arguments
3.	Applicant’s argument, filed on 12/08/2021, with respect to claims 1-10 under U.S.C. 101 have been fully considered and are persuasive. Therefore, the rejection is withdrawn.
Allowable Subject Matter

4.	Claims 1-8 are allowed.
Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter: 

6.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “calculating a dominant wavelength coefficient and a measured included angle intermediate value of the LED lamp according to the minimum included angle intermediate value, the maximum included angle intermediate value and the included angle intermediate value of the LED lamp;
traversing the CIE 1931 contour line to obtain a wavelength interval of the LED lamp according to the measured included angle intermediate value; and acquiring a dominant wavelength intermediate value and an x difference of the LED lamp by using an interpolation calculation in the wavelength interval of the LED lamp; wherein the x difference is an abscissa difference between the chromaticity coordinate of the LED lamp and a chromaticity coordinate of an equal-energy white light; and
obtaining the dominant wavelength of the LED lamp according to the dominant wavelength intermediate value and the dominant wavelength coefficient of the LED lamp; obtaining the color purity of the LED lamp according to the x difference, an abscissa of the chromaticity coordinate of the LED lamp and an abscissa of the chromaticity coordinate of the equal-energy white light; and determining color characteristics of the LED lamp according to the dominant wavelength and the color purity of the LED lamp” along with all other limitations of claim 1.

7.	Xiao (CN 101566505 B) teaches a method for measuring dominant wavelength but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886